FRANK D. UPCHURCH, Jr., Judge.
The state appeals from an order ruling that section 316.1932(l)(a), Florida Statutes (1982) is unconstitutional. This section provides that “[t]he refusal to submit to a chemical breath ... test upon the request of a law enforcement officer as provided in this section shall be admissible into evidence in any criminal proceeding.”
Appellee Adamson was arrested in August, 1982, and charged with driving under the influence of alcoholic beverages. He refused to submit to a breathalyzer test after being requested to do so by the arresting officer.
We find South Dakota v. Neville, — U.S. -, 103 S.Ct. 916, 74 L.Ed.2d 748 (1983) (which was issued while this case was pending on appeal) to be controlling and therefore reverse the trial court’s order. See also Pardo v. State, 429 So.2d 1313 (Fla. 5th DCA 1983).
REVERSED.
DAUKSCH and SHARP, JJ., concur.